FILED
                              NOT FOR PUBLICATION                            SEP 30 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FITSGERALD JOHANES,                               No. 11-72990

               Petitioner,                        Agency No. A095-629-938

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Fitsgerald Johanes, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
597 F.3d 983, 986 (9th Cir. 2010). We review de novo claims of due process

violations. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Johanes’s untimely motion

to reopen where the motion was filed almost six years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Johanes failed to establish changed

circumstances in Indonesia material to his claim, see 8 C.F.R. § 1003.2(c)(3)(ii);

see also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (requiring

circumstances to have changed sufficiently that a petitioner who previously did not

have a legitimate claim for asylum now has a well-founded fear of persecution).

We reject Johanes’s contention that the BIA’s decision is insufficient and denies

him due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error to prevail on a due process claim). Further, in light of our prior decision, we

reject Johanes’s contention that he should be given a chance to reopen his case

based on changes in the case law surrounding Christian Indonesians. See Johanes

v. Holder, No. 05-73687, 2010 WL 2232482 (9th Cir. June 3, 2010).

      PETITION FOR REVIEW DENIED.




                                          2                                     11-72990